Citation Nr: 1639358	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  25-678 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, K.K. and V.L.




ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The Veteran had active service from December 1965 to September 1967, to include service in the Republic of Vietnam.  He died in October 2011.  The appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision of the Department of Veterans Affairs Regional Office (RO) in Philadelphia, Pennsylvania.  The case is now in the jurisdiction of the Winston-Salem, North Carolina RO.

In July 2016, the appellant testified at a travel Board hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is of record.  At the hearing, the Veteran submitted additional evidence with waiver of RO consideration.  38 C.F.R. § 20.1304 (2015).  Therefore, the Board may properly consider such newly received evidence.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Virtual VA contains an August 2012 document in which the appellant submitted a statement from the Veteran's private physician and indicated that she had no other information or evidence to give VA to support her claim.  Otherwise, Virtual VA contains documents that are either duplicative of the evidence in VBMS or not relevant to the issue on appeal.



FINDINGS OF FACT

1.  The official death certificate shows that the Veteran died in October 2011; the immediate cause of the Veteran's death was suicide by carbon monoxide poisoning, with no additional immediate cause of death and no contributory cause of death.

2.  At the time of his death, the Veteran was not service connected for any disability. 

3.  The preponderance of the probative evidence of record establishes that the Veteran's death was not caused or hastened by a disability incurred in or aggravated by service.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1110, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The duty to notify has been met.  See June 2012 correspondence, July 2016 Board hearing transcript; Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Neither the appellant, nor her representative, has alleged prejudice with regard to the notice.  "[A]bsent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran."  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the Veteran's service treatment records (STRs) and identified post-service treatment records.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file.  Neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  In August 2012, the appellant submitted a statement from the Veteran's private physician and indicated that she had no other information or evidence to give VA to support her claim.  See Fax Cover Sheet received August 2, 2012.

VA has not obtained a medical opinion in this matter.  In claims regarding the cause of the Veteran's death, VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim, to include providing an examination.  38 U.S.C.A. § 5103A (a)(1) (West 2014); DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008) (holding that the duty to provide an examination in cause of death claims is assessed under 38 U.S.C. § 5103A(a) rather than  38 U.S.C.A. § 5103A(d)). VA need not provide assistance where no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A (a)(2).  Here, the Board has strongly considered whether the evidence of record requires a remand and medical opinion.  The Board finds, however, that, in the absence of any medical evidence or lay statements directly from the Veteran himself, to include any incidents or symptoms during service, the claims file does not contain sufficient evidence to allow an examiner to diagnose a psychiatric disorder, to link this disability to the Veteran's military service, and to link any such diagnosis to the Veteran's suicide.  Further development to obtain an opinion on these matters is not warranted.  The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to this claim. 

Legal Criteria and Analysis

The appellant has claimed entitlement to service connection for the cause of the Veteran's death.  His Certificate of Death reflects that he died in October 2011 from self-inflicted carbon monoxide poisoning.  The appellant essentially contends that the Veteran committed suicide as a result of mental unsoundness due to a psychiatric disability (to include posttraumatic stress disorder (PTSD) and depression) that developed as a result of his military service in Vietnam.

To establish service connection for the cause of death, the evidence must show that a disability that was incurred in or aggravated by service, or which was proximately due to or the result of a service-connected condition, was either a principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312 (a).  For a service-connected disability to be the principal cause of death, it must singularly or jointly with some other condition be the immediate or underlying cause of death, or be etiologically related thereto.  38 C.F.R. §  3.312 (b).  For a service-connected disability to be a contributory cause of death, it must be shown that it contributed substantially or materially, that it combined to cause death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312 (c).

To establish service connection for a disability, the evidence must show: (1) the existence of the disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection for PTSD requires: (1) medical evidence diagnosing PTSD in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  Under 38 C.F.R. § 4.125 (a), a diagnosis of a mental disorder must conform to the criteria of the Fourth Edition of the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM- IV).

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this regulation, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).

In order for suicide to constitute willful misconduct, the act of self-destruction must be intentional.  A person of unsound mind is incapable of forming an intent (mens rea, or guilty mind, which is an essential element of crime or willful misconduct).  It is a constant requirement for a favorable action that the precipitating mental unsoundness be service connected.  38 C.F.R. § 3.302 (a); see Elkins v. Brown, 8 Vet. App. 391, 397-98 (1995) (38 C.F.R. § 3.302 "establishes presumptions concerning mental unsoundness as a result of the act of suicide or a bona fide attempt that negate willful misconduct"); Sheets v. Derwinski, 2 Vet. App. 512, 516 (1992) (38 C.F.R. §  3.302 provides that suicide is evidence of mental unsoundness and, absent a reasonable adequate motive, is considered to be the result of mental unsoundness).

Whether a person, at the time of suicide, was so unsound mentally that he or she did not realize the consequences of such an act, or was unable to resist such impulse is a question to be determined in each individual case, based on all available lay and medical evidence pertaining to his or her mental condition at the time of suicide.  The act of suicide or a bona fide attempt is considered to be evidence of mental unsoundness.  Therefore, where no reasonable adequate motive for suicide is shown by the evidence, the act will be considered to have resulted from mental unsoundness.  A reasonable adequate motive for suicide may be established by affirmative evidence showing circumstances which could lead a rational person to self-destruction.  38 C.F.R. § 3.302 (b).

The appellant believes that the Veteran's night terrors, avoidance behavior, short temper and depression demonstrate that he was suffering from a service-related psychiatric disability, specifically depression and/or PTSD, which caused him to take his own life. 

The Veteran's DD Form 214 corroborates that he served in the Army in Vietnam.  He was a radio operator in the 54th Artillery Group.  Other records indicate a base fire that occurred where the Veteran was stationed.  

The Veteran's STRs note the Veteran's history of asthma, but are negative for complaints or findings related to a psychiatric disability.  He was determined to be clinically normal psychiatrically on his September 1967. 

The record contains no medical evidence from any mental health treatment the Veteran may have received during his lifetime.  Private treatment records from Dr. P.S. dated from 2008 to 2010 note the Veteran's treatment for various disabilities, but no psychiatric complaints or findings were noted.  Chest X-ray studies obtained in May 2010 note findings of bibasilar atelectasis.  Pulmonary function tests in September 2010 showed restrictive impairment; diagnosis was mild emphysema.  Additional findings noted in September 2010 include COPD, nasal swelling and coronary artery disease.

In a June 2012 statement, Dr. PS noted that that the Veteran had been a patient and from 2010 until his death, he had spells of shortness of breath, both with exertion and at rest.  She stated, "He had full cardiac and pulmonary evaluations  . . .and no definitive cause of his symptoms could be found."  She further stated:

Since his death in October 2011, his wife has described symptoms of depression and PTSD to me that could explain his symptoms of shortness of breath.  . . . I questioned him about family stressors and the changes that would come from retirement but he denied any problems.  I did not know about his previous symptoms of PTSD until his wife brought them to my attention.

Because of the medical work-up that was done which did not find a cause of his symptoms, I feel it is likely that his symptoms were from PTSD.

See Fax Cover Sheet received August 2, 2012.

In a January 2014 submission, the appellant stated that the Veteran returned from his service in Vietnam with "symptoms that coincide with PTSD."  She stated that the Veteran never sought treatment for psychiatric symptoms, and that these symptoms worsened until "he took his own life."  See VA 9 Appeal to Board of Appeals received January 2014.  

During a July 2016 Board hearing, the appellant, the Veteran's son, and the Veteran's daughter testified that the Veteran experienced night terrors, avoidance behavior, short temper and depression after his service.  They believe that these symptoms demonstrate that he was suffering from a service-related psychiatric disability, specifically depression and/or PTSD, which caused him to take his own life.  They further testified that the Veteran had previously attempted to take his life by carbon monoxide poisoning in the 1970s, but the appellant arrived in time to save him.  See TB transcript received July 2016.

Based on the evidence of record, the Board finds that entitlement to service connection for the cause of the Veteran's death cannot be granted.  Although the Veteran's death certificate demonstrates that the Veteran died from self-inflicted carbon monoxide poisoning, the evidence of record does not support a finding that the Veteran was suffering from a service-connected psychiatric disability and that any such disability led to the Veteran's death.

As noted above, there is lay testimony from the appellant and her children describing the Veteran's behavior after he came home from Vietnam and symptoms of psychiatric disability.  The Board finds these descriptions to be competent and highly credible lay evidence of psychiatric symptomatology.  The Board notes, however, that these lay contentions alone are not sufficient to either establish an actual diagnosis of depression, PTSD or another psychiatric disability or to link the Veteran's death to any service-related psychiatric disability. 

There are circumstances in which a layperson is competent to provide medical evidence.  Lay evidence can be competent and sufficient to establish a diagnosis when a layperson (1) is competent to identify the medical condition; or, (2) is reporting a contemporaneous medical diagnosis; or, (3) describes symptoms at the time which supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The above testimony does not fall within one of the areas in which laypeople may competently give medical testimony.  

Moreover, regarding the June 2012 opinion from Dr. PS, her statement relating the Veteran's shortness of breath to PTSD contradicts the contemporaneous medical evidence, which shows diagnoses of emphysema, COPD, and coronary artery disease.  Dr. PS has provided a diagnosis of PTSD based on symptoms as described by the Veteran's spouse after his death.  These symptoms are in direct contradiction to those observed and noted by Dr. P.S. from 2008 to 2010.  Moreover, even if the Board were to accept the PTSD diagnosis from Dr. P.S., there is no competent medical evidence of record that links the Veteran's death to any PTSD as opposed to a cause unrelated to his service.  In the absence of such evidence, service connection for the cause of the Veteran's death cannot be established.

The Board is deeply sympathetic to the appellant and the Veteran's children in this case.  However, the Board is also bound by the law, and this decision is dictated by the statutes and regulations relating to service connection for cause of death.  See 38 U.S.C.A. §§5103, 7104.  "[N]o equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) (citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)).

The Board finds that the preponderance of the evidence is against granting service connection for the cause of the Veteran's death.  The Board has considered the doctrine of reasonable doubt; however, as the preponderance of the evidence is against the appellant's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, for the reasons stated above, entitlement to service connection for the cause of the Veteran's death must be denied.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


